 VICTORIA PACKING CORP. 597Victoria Packing Corp. and United Food and Com-mercial Workers Local 174, AFLŒCIO.  Case 29ŒCAŒ22386 September 29, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On December 23, 1999, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. Based on the facts as credited by the judge, we find that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to meet, bargain, and deal with Busi-ness Agent John Pierman, the Union™s designated repre-sentative.  We also adopt the judge™s finding that the Respondent additionally violated Section 8(a)(5) and (1) by unilaterally abrogating the visitation provisions in article 26 of the parties™ collective-bargaining agreement (set out in the opening paragraph of sec. II of the judge™s decision), by refusing to permit Pierman access to the Respondent™s facility.3 The Respondent excepts, asserting, among other things, that the latter violation was neither alleged in the complaint nor litigated at the hearing.  For the reasons set forth below, we find no merit in this exception.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  The Respondent has also excepted to the judge™s description of the holding in Sahara Datsun, 278 NLRB 1044 (1986).  We modify the judge™s decision to clarify that Sahara Datsun involved unsubstantiated factual allegations, whereas Fitzsimmons Mfg. Co., 251 NLRB 375 (1980), involved an unprovoked physical assault.   2 In affirming the judge™s findings and conclusions, we do not adopt his comments in fn. 3.  3 The judge mischaracterized the Respondent™s September 2, 1998 letter to Union Secretary/Treasurer Steve Miceli as stating that the Respondent no longer would allow Pierman on the premises.  That letter requested that the Union assign another representative to the facility based on Pierman™s conduct.  Nevertheless, the Respondent admitted that it refused to permit Pierman access to its Brooklyn facil-ity.  Moreover, it is uncontroverted that in mid-September 1998, the Respondent refused Pierman entry to its Brooklyn facility to service the shop.     Paragraph 9 of the complaint alleges that:  Since on or about September 2, 1998, Respondent has failed and refused to meet or deal with or bargain with John Pierman regarding terms and conditions of em-ployment of the employees in the Unit and has refused to permit him access to its Brooklyn facility.  [Emphasis added.]    Paragraph 10 of the complaint alleges that:  By the conduct described above in paragraph 9, Re-spondent has been failing and refusing to bargain col-lectively with the exclusive collective-bargaining repre-sentative of its employees in violation of Section 8(a)(1) and (5) of the Act.  In its answer to the complaint, the Respondent admit-ted the allegations in paragraph 9, denied the allegations in paragraph 10, and raised the affirmative defense that:  Respondent was justified in refusing to deal with Pier-man and in denying him access to the plant because of his violent, threatening and disruptive behavior.  [Em-phasis added; citations omitted.]    In his opening statement at the hearing, the General Counsel stated that the unfair labor practice allegations were that the Respondent violated Section 8(a)(5) by refusing to meet with Union Representative Pierman for the purpose of discussing grievances and by refusing to allow Pierman access to the Respondent™s facility for the purpose of administering the collective-bargaining agreement.  Shortly thereafter in his opening statement, the General Counsel again asserted that the Respondent denied Pierman visitation rights, ﬁwhich under the terms of the collective-bargaining agreement, [the Respondent] had no authority to do.ﬂ  (Emphasis added.)   In its subsequent opening statement, the Respondent asserted, inter alia, that ﬁthe facts will show very clearly that the Company had a right to bar Mr. Pierman,ﬂ and that ﬁthe objectives of the Act of good faith collective bargaining will be promoted by continuing to allow us to bar Mr. Pierman from the premises.ﬂ   At the close of the opening statements, the judge ascer-tained from the General Counsel, on the record, that at the time of the events in question there was an existing collective-bargaining agreement between the parties, that it would be introduced into evidence, and that it con-tained a ﬁvisitation clause.ﬂ  Based on the foregoing, the record establishes, and we find, that (1) the complaint alleges and the Respondent admits that the Respondent has refused to permit Pier-man access to the Respondent™s Brooklyn facility since 332 NLRB No. 58  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598on or about September 2, 1998; (2) the complaint alleges 
that such refusal constituted a failure and refusal to bar-
gain collectively with the Union, in violation of Section 
8(a)(5) and (1) of the Act; (3) paragraph 10 of the com-
plaint reasonably comprehends an alleged unlawful 
breach of the contractual visitation clause; (4) the Gen-
eral Counsel™s opening statem
ent at the hearing reasona-
bly put the Respondent on notice that the denial of plant 
access to Pierman was being alleged as an unlawful 
breach of the contractual visitation clause; and (5) the 
operative facts underlying the 
existence of such a breach 
are undisputed.  Therefore, contrary to the Respondent™s 
exception (for which the Resp
ondent has offered no sup-
porting argument) and the position of our dissenting col-

league, we find that this violation was both alleged and 
litigated, and has been properly found.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Victoria Packing Corp., 
Brooklyn, New York, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
  MEMBER HURTGEN, dissenting in part. 
I agree with my colleagues that the Respondent failed 
and refused to bargain collectively with the Union, in 

violation of Section 8(a)(5) and (1) of the Act, by failing 
and refusing to meet, deal with, or bargain with Union 
Representative Pierman.  I further conclude that, as part 

of its failure and refusal to bargain collectively with the 
Union, the Respondent™s deni
al of access to Pierman to 
its Brooklyn facility was violative of Section 8(a)(5) of 
the Act.  
   
   
Contrary to the judge and my colleagues, however, I 
do not find that the Respondent additionally violated 
Section 8(a)(5) by unilaterally abrogating the parties™ 
contractual visitation provision.  Thus, without reaching 
the ﬁmeritsﬂ of this issue, I 
find that as a procedural mat-
ter, this ﬁunilateral abrogationﬂ issue was neither raised 

by the complaint nor fully litigated by the parties.  There 

is a distinction between a unilateral change in a term or 
condition of employment (in violation of Sec. 8(a)(5)) 
and an abrogation of a contractual provision (in violation 
of Sec. 8(d)Œ8(a)(5)).  The former gives rise to an order 
to restore the status quo ante and to bargain about any 
change.  The latter gives rise to an order to restore the 

status quo ante and to adhere to the contract for its term.
1 The General Counsel failed to make it clear that he 
was making the latter allegation.  Indeed, the complaint 
                                                          
 1 It appears that the judge, affirm
ed by my colleagues, recommended 
such an order.  See pars. 1(a) 
and 2(b) of the judge™s Order. 
makes no mention of the parties™ collective-bargaining 

agreement in general or of the visitation provision in 
particular.  And, contrary to my colleagues™ findings, 
paragraphs 9 and 10 of the complaint were insufficient to 
put the Respondent on notice that it was being charged 
with abrogating a portion of the parties™ contract and, 
further, that such action was alleged to violate the Act.  

Nor did the General Counsel at
 any time seek to amend 
the complaint to include the ﬁunilateral abrogationﬂ alle-
gation.  Further, contrary to my colleagues™ assertions, 
nothing said at the hearing constituted notice to the Re-
spondent that this contract-based violation was being 
alleged.  Although the General Counsel made a passing 
and background reference to 
the existence of the contrac-
tual visitation provision, the General Counsel at no time 
alleged an abrogation of that provision as the basis for an 
unfair labor practice.  Indeed, in its posthearing brief to 
the judge, the General Counsel did not argue that the 
Respondent had violated Section 8(a)(5) based on a con-
tract abrogation.  Significan
tly, even when
 the Respon-
dent argued on exception that contract abrogation had 
neither been alleged in the complaint nor litigated at 
hearing, the General Counsel remained silent as to 
whether this unfair labor practice had been pled or prose-
cuted. Based on this record and noting the absence of any 
claim to the contrary by the General Counsel, I conclude, 
contrary to my colleagues, that the ﬁunilateral abroga-
tionﬂ issue was not properly before the Board.  I would, 
therefore, modify the judge
™s decision and recommended 
Order accordingly.   Kevin Kitchen Esq
., for the General Counsel
. Martin Gringer, Esq
., for the Respondent
. DECISION STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administrative Law Judge.  This 
case was heard by me in Brooklyn, New York, on October 19, 
1999.  The charge was filed on November 10, 1998, and the 
complaint was issued on July 23, 1999.  In  substance, the com-
plaint alleges that since on or
 about September 2, 1998, the 
Respondent has  refused  to meet or deal with the Union™s  

representative, John Pierman, 
and has refused to permit him access to its  Brooklyn facility. 
 The Respondent asserts that it 
was justified in refusing to give him access and refusing to deal 
with Pierman because of ﬁhis violent, threatening and disrup-
tive behavior.ﬂ   
On the entire record, including my observation of the de-
meanor of the witnesses and after reviewing the briefs filed by 
the parties, I make the following  
 VICTORIA PACKING CORP. 599FINDINGS OF FACT 
I. JURISDICTION The parties agree and I find that the Respondent an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  It also is agreed and I find that the Charging 
Party, United Food and Commercial Workers Local 174, AFLŒ
CIO is a labor organization within
 the meaning of Section 2(5) 
of the Act.  II. THE ALLEGED UNFAIR LABOR PRACTICE 
The Company and the Union have had a collective-
bargaining history for at least 37
 years.  The most recent con-
tract contains a provision at article 26 which reads:   
 The Business Agent or other representative of the Union shall 
have the right to enter any of the work rooms of the Employer 
during the time the  establishment  is open, for the purpose of 
investigation or for the purpose of discussing with the Em-
ployer or its employees any comp
laint or any other matter af-
fecting the relations between 
the Employer™s employees and 
the Union.  
 Pierman has been the union repr
esentative designated to ser-
vice this shop for about 3 years. The evidence shows that the 
bargaining relationship has been good and that for  a consider-
able amount of time, grievances, 
when they arise, have been 
settled before arbitration.  Pierman has a practice of visiting  
the shop on a somewhat regular basis and, in accordance with 
the contract, can and has talked to employees during worktime.   
On or  about August 19, 1998, an employee named Jeff 
Collins made a complaint to the Union that he was suspended 
because he refused to work an additional amount of overtime 
after already having already work
ed 2 overtime hours.  This is not in dispute.  This matter was then delegated to Pierman.  
On August 24, 1998, Pierman spoke to Jeff Collins in the 
shop who told what happened. Pi
erman then spoke to the night-
shift foreman, Marvin Campbell, and asked him why he had 

suspended Jeff Collins, particularly as Collins had already 
worked 2 overtime hours. The fo
reman, after explaining his 
reason, refused to discuss the ma
tter further and this apparently 
angered Pierman who turned around at one point and asked if 
the foreman was ignoring him.  In addition to talking to Collins 
at his work station for a couple of minutes, Pierman also spoke 
to some of the other workers in the facility, asking them how 
things were going and if they had any problems. The most ex-
tended conversation he had conc
erned an employee who didn™t 
have a medical card and Pierman 
got the man™s name and social security number.  The evidence indicates that, at most, Pierman 
spent perhaps 20 minutes in the plant talking individually to the 
10 or 15 employees working there. To the extent that his pres-
ence in the work area may have caused some delay in produc-
tion, it could not have been significant and the contract™s broad 
language contemplates that a de
 minimis impact on production 
was permissible.  Before leavi
ng, Pierman spoke to the foreman 
who told him that he should leav
e the plant and 
that he should 
only talk to employees on their break time or after work.  Pier-
man, in view of the contract, ri
ghtly pointed out that he had a 
right to be there at a time of his own choosing and did not have 
to schedule his visits to conform to the Company™s wishes.  
While talking to the foreman two employees appeared at the 
door and the foreman, told  them  to go back to work.  At the 
same time, he touched them on 
the shoulders. Pierman blew up 
and essentially accused the foreman of assaulting the two men.   
What I think happened here was that Pierman got increas-
ingly angry as the evening prog
ressed and finally exploded with 
the verbal accusation.  Pierman came to the factory convinced 
that the suspension of Jeff Collins was unjustified.  And when 
he tried to talk to the foreman about it, the foreman, in Pier-
man™s mind, did not 
show him the proper respect when he  
refused to talk at any length about the issue.  Then at the end of 
his visit, the foreman asserted 
that Pierman had no right to be 
there, whereupon he ushered two 
employees out of the area.  It 
is no wonder that Pierman was extremely put off.  
On the following morning, August 25, Pierman came to the  
plant and attended a meeting 
with the shop steward, Mae Swann, and two company representatives.  This concerned 
Pierman™s assertion that he wa
s going to file a police report 
against Campbell. Pierman also demanded that the foreman be discharged for shoving the two 
employees.  (However, as the 
two employees subsequently said
 that they were only lightly 
touched and did not want to purs
ue the matter, Pierman let it 
drop.)  At some point during the meeting on August 25, the Com-
pany™s owner, Ben Aquilina, who has a heart condition, entered 
the room whereupon a shouting match ensued between him and 
Pierman.  The testimony of Aquilina is that  Pierman got up 
very close to his face, and while pointing his finger, yelled ﬁI™m 
going to get you and you™re [sic] fucking company.ﬂ  Pierman  
acknowledges that there was an argument, but insists that it was 
provoked by Aquilina™s comments about his alleged stoppage 
of production and statements indicat
ing that Aquilina wanted to 
fight.  In any event, despite some very brief shouting, no physi-

cal contact was made by either party and the entire incident 
transpired in probably less than a minute. The two people were 
separated by the others whereupon Aquilina went to his office 

and Pierman left the building.
1 On September 2, 1998, the Company wrote a letter to Union 
Treasurer Steve Micelli detailing the events that took place on 
August 24 and 25 and stating that it no longer would allow 
Pierman on the premises.  
III.  ANALYSIS 
Pierman clearly is no shrinking 
violet and he no doubt came 
on pretty strong when Marvin Campbell, the foreman, appeared 
to be ignoring him during his attempt to handle an employee™s 
grievance.  Moreover, in view of the contract™s broad visitation 
clause, the foreman, perhaps unknowingly, was incorrect in 
ordering Pierman to leave the pr
emises and stating that he 
could only talk to employees on th
eir break times or after work.  
This is clearly not what the contract contemplates, nor does the 
evidence indicate to me that Pierman abused his visitation 
rights by the amount of time that
 he spent with employees dur-
ing his visit on August 24, 1998.  
                                                          
 1 On balance, I am inclined to 
credit Aquilina™s account of the trans-action on August 25. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600Things went from bad to worse on August 25 when, at a 
meeting at the Company™s prem
ises, Pierman demanded that 
the foreman be discharged for 
allegedly shoving two employ-
ees. Then when the Company™s owner, Aquilina, entered the 
room, he and Pierman exploded into
 a verbal contrempts which, 
however, never led to any physical
 confrontation. Thankfully it 
was quickly dissipated within a minute or two and the two prin-
ciples went their 
separate ways.   
Nevertheless, this unfortunate incident had no precedent as 
the evidence shows that the working relationship between the 
Union and the Company had been quite good for over 37 years 
and that there were no other untoward events between company 
representatives and Pierman in the past. Nor were there any 
subsequent incidents involving Pierman.  
The Board in 
Fitzsimons Mfg. Co., 251 NLRB 375, 379 
(1980), stated:  
 It is well established that each party to a collective-bargaining 
relationship has both the  right to select the representative for 
bargaining and negotiations and th
e duty to deal with the cho-
sen representative of the other party.  However, where the 
presence of a particular represen
tative in negotiations makes 
collective bargaining impossible 
or futile, a party™s right to 
choose its representative is limited, and the other party is re-
lieved of its duty to deal with that particular representative.
2   In Sahara Datsun
, 278 NLRB 1044, (1986), the Board found 
that a refusal to deal with a particular individual may be justi-

fied where there were egregious situations involving (a) an 
unprovoked physical assault and (b
) unsubstantiated allegations 
to the affect that the company™s owners made false bank loan 
applications and were involved
 in other crimes and misde-meanors.  In Long Island Jewish Medical Center
, 296 NLRB 51, 71 
(1989), the Board held that the employer could not bar a union 

representative from its premises where that person lightly 
pushed a manager, cursed at this
 and another manager, and was 
involved in a shoving match.   
Finally, in 
People Care, Inc.
, 327 NLRB 814 (1999), the 
Board affirmed the conclusions of the administrative law judge that the conduct of various employees brought to the bargaining 
table did not justify the company™s refusal to deal with the un-
ion™s attorney who was present in the room when a virtual riot 
broke out. The company argued that the attorney, by his hostile 
criticism of the company™s bargaining position, triggered the 
riot. But the judge concluded that he neither directly caused the 
assaults that ensued or that he engaged in any threats or assaults 
of his own.  As I read these cases, the point is that given the duty to bar-
gain with the other party™s chosen agents, either an employer or 
a union can only refuse to bargain with a designated agent, if 
that person™s conduct is so egregi
ous and beyond the pale as to 
make the bargaining process itself untenable. For better or 
                                                          
                                                           
2 See also KDEN Broadcasting
, 225 NLRB 25 (1976), where the 
Board stated that the test to determine whether a party can refuse to 
deal with a particular representative is ﬁwhether there is persuasive 
evidence that the presence of the particular individual would create ill 
will and make good-faith bargaining impossible.ﬂ 
worse, the obligation to bargain also imposes the obligation to 
thicken one™s skin and to carry on even in the face of what oth-
erwise would be rude and unacceptable behavior.  
In my opinion, even crediting the Company™s version of 
events entirely, I would not co
nclude that Pierman™s conduct, 
on either August 24 and/or 25, 1998, constituted the type of 
conduct which could reasonably be
 construed as tainting the 
bargaining process as long as he
 was personally involved.  His 
conduct may have been rude and even excessive in a social or 
business context.  But it was of an extremely short duration, did 
not involve any kind of physical 
contact or explicit threat of 
force, and it was a one time event in an otherwise business like 
and productive relationship between the Union and the Em-
ployer.  Accordingly, I conclude
 that the Respondent violated 
the Act by refusing to meet and bargain with Pierman as the 

Union™s representative.
3  I further find that the Respondent 
violated the Act by unilaterally abrogating the collective-
bargaining agreement™s visitation provisions set forth in article 
26 of the contract. 
Lihli Fashions,
 317 NLRB 163, 165 (1995), 
and West Lawrence Care Center,
 308 NLRB 1011 (1992).  
CONCLUSIONS OF LAW 
1. By refusing to meet and bargain with the designated repre-
sentative of United Food and Commercial Workers Local 174, 
AFLŒCIO,  the Respondent has violated Section 8(a)(1) and (5) 
of the Act.  2. By unilaterally failing to abide by the visitation clause in 
the collective-bargaining agreement with the Union, the Re-
spondent has violated Section 8(a)(1) and (5) of the Act.  
3. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Victoria Pa
cking Corp., Brooklyn, New 
York, its officers, agents, successor, and assigns, shall  
1. Cease and desist from 
(a) Failing and refusing to meet and bargain with Union Rep-
resentative John Pierman.  
(b) Refusing to adhere to the terms of the collective-
bargaining agreement™s visitation 
clause by refusing to permit 
Pierman to visit the Company™s premises in accordance with 
the terms of the collective-bargaining agreement.  
 3 Nevertheless, I caution the Unio
n that any similar outburst by 
Pierman in his future dealings 
with Respondent™s management may 
very well result in his disqualifi
cation to be the representative. 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 VICTORIA PACKING CORP. 601(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) On request bargain with the Union as the exclusive repre-
sentative of the employees in the recognized bargaining unit 
and meet with and bargain with
 its designated representatives 
including John Pierman.  
(b) In accordance with the provisions of its collective-
bargaining agreement, permit uni
on representatives, including 
John Pierman access to the Company™s premises.  
(c) Within 14 days after service by the Region, post at its fa-
cility in Brooklyn, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ5  Copies of the notice on forms provided 
by the regional Director for Region 29, after being signed by 

the respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since August 25, 1998.  
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply  
                                                           
 5 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT refuse to meet 
and bargain with Union Rep-
resentative John Pierman or any other representative selected 

by United Food and Commercial Workers Local 174, AFLŒ
CIO.  WE WILL NOT refuse to adhere to the terms of the collec-
tive-bargaining agreement™s visitation clause at article 26 by 
refusing to permit Pierman to visit the Company™s premises in 
accordance with the terms of that agreement.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of their rights 
guaranteed by Section 7 of the Act.  
WE WILL, on request, meet and bargain with the representa-
tives chosen by the Union, including John Pierman.  
WE WILL permit the Union™s designated representatives to 
visit our facility in accordance with the terms of the collective-
bargaining agreement.  
 VICTORIA PACKING CORP. 
 